                        UNITED STATES BANKRUPTCY COURT
                          MIDDLE DISTRICT OF ALABAMA




In re                                                                  Case No. 18−81088
                                                                       Chapter 13
Jonathan T Golden,

        Debtor.


                               ORDER CONFIRMING PLAN

       The debtor's plan filed on September 20, 2018, was transmitted to creditors pursuant to
Rule 3015, Federal Rules of Bankruptcy Procedure. The court finds that the plan meets the
requirements of 11 U.S.C. § 1325.

    It is ORDERED that the debtor's chapter 13 plan, as amended if applicable, is
CONFIRMED.

       It is further ORDERED that any proposed lien avoidance in the debtor's plan is hereby
avoided to the extent the debt is not otherwise provided for by the plan.


Dated November 19, 2018




                                                    William R. Sawyer
                                                    United States Bankruptcy Judge




  Case 18-81088      Doc 25 Filed 11/19/18 Entered 11/19/18 06:30:09              Desc Order
                          Confirming CH 13 Plan Page 1 of 1
